Citation Nr: 1543345	
Decision Date: 10/08/15    Archive Date: 10/13/15

DOCKET NO.  13-25 850	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for erectile dysfunction, to include as secondary to service-connected disability.

2.  Entitlement to an initial evaluation in excess of 40 percent disabling for degenerative arthritis of the lumbar spine.


REPRESENTATION

Veteran represented by:	Sean Kendall, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

J. Trickey, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1945 to March 1947.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from January 2010 and October 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In March 2013, the Veteran testified during a hearing before a decision review officer (DRO) at the RO; a transcript of that hearing is of record.  In August 2013, the Veteran requested a hearing before a Veterans Law Judge; however, in September 2014 the Veteran's attorney withdrew that request.

In October 2014, the Board remanded the first issue on the title page for further evidentiary development.  The requested development was completed, and the case has now been returned to the Board for further appellate action.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to an initial evaluation in excess of 40 percent disabling for degenerative arthritis of the lumbar spine is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).





FINDING OF FACT

The Veteran's erectile dysfunction is caused in part by chronic pain from his service-connected disabilities and the medications prescribed for his service-connected anxiety and depressive disorders.


CONCLUSION OF LAW

The criteria for establishing service connection for erectile dysfunction have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Generally, to establish service connection, a claimant must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  A disability that is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310 (2015).

Service connection is currently in effect for anxiety disorder, not otherwise specified, and depressive disorder; degenerative arthritis of the lumbar spine; bilateral hearing loss; acute poliomyelitis (asymptomatic); ingrown toenails; and bilateral tinnitus.  

In an October 2014 remand, the Board directed that an additional opinion be obtained addressing the etiology of the Veteran's erectile dysfunction.  An opinion was obtained from the examiner who conducted a prior examination dated January 2011.  The VA examiner provided an addendum opinion in June 2015 but noted that he was unable to comment on the Veteran's mental status with regards to its effect on his erectile dysfunction.  

Accordingly, VA obtained an additional opinion dated June 2015 from a neuropsychologist who opined that it is much more likely than not that the Veteran's erectile dysfunction has physiological/medical causes, including medications, chronic pain, advanced age, and neurological disorder.  The VA examiner further noted that the medications prescribed for the Veteran's service-connected mental health diagnoses have documented sexual side effects involving erectile dysfunction and reduced sexual desire and pleasure.  

VA medical records confirm that the Veteran is prescribed the medications noted by the neuropsychologist and that the Veteran has pain associated with his service-connected disabilities.  See April 14, 2015 Addendum Treatment note from the Lake Baldwin CBOC; September 15, 2011 VA General Medical Examination report.  

Given the above, the Board finds that the Veteran's erectile dysfunction is in part caused by the chronic pain associated with his service-connected disabilities as well as the medications prescribed for his service-connected anxiety and depressive disorders.  As such, service connection is warranted.


ORDER

Service connection for erectile dysfunction, as secondary to service-connected disability, is granted.


REMAND

The Veteran filed a notice of disagreement with the initial evaluation assigned (40 percent) for degenerative arthritis of the lumbar spine by a January 2010 rating decision.  Following the issuance of a June 2013 Statement of the Case, the Veteran timely filed a substantive appeal and perfected his appeal as to this issue.

Since the June 2013 Statement of the Case, additional VA treatment records from the Orlando and Tampa VA Medical Centers were associated with the Veteran's electronic claims file.  These records contain treatment notes that relate to the Veteran's degenerative arthritis of the lumbar spine.  As these records were obtained by the AOJ prior to transfer of this issue to the Board and have not been considered by the AOJ, a remand for a supplemental statement of the case is necessary.  See 38 C.F.R. § 19.37 (2015).  

The Veteran was last afforded a VA examination of his lumbar spine disability in December 2010 and the VA treatment notes indicate that his degenerative arthritis of the lumbar spine may have increased in severity since that examination.  VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  Accordingly, the Board finds that a VA examination is needed to ascertain the current severity and manifestations of the Veteran's service-connected degenerative arthritis of the lumbar spine.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain copies of all relevant VA treatment records dated since June 2015.  The Veteran should also be notified that he may submit medical evidence or treatment records to support his claims.  

2.  After completing the preceding development, the Veteran should be afforded a VA examination to ascertain the current severity and manifestations of his service-connected degenerative arthritis of the lumbar spine.

3.  If the benefit sought on appeal remains denied, then the Veteran and his attorney should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Nathan Kroes
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


